Title: From Alexander Hamilton to Otho H. Williams, [25 November 1789]
From: Hamilton, Alexander
To: Williams, Otho H.


[New York, November 25, 1789]
My Dear Sir
I write you officially by this post; but there is a passage in your letter about which I cannot forbear saying something in a private letter.
After remarking on the occasion which a departure from instructions might give to an inference that the accommodation of private interest might be the inducement, You add, “I should not mention the latter, if intimations of precautions (which are extremely proper) on that subject had not reached me.”
I cannot imagine to what this can allude. And can truly say that such intimations can by no means have proceeded from any expression of mine.
I remain with real regard Dr Sr Your Obed ser
A Hamilton
New York November 25. 1789
O H Williams Esqr.
